Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Internal communication, filed 28 July 2021, to the Original Application, filed 22 April 2019.

2. 	Claims 1-3, 6-11, and 14-26, renumbered as 1-6, 9-14, 17-20, 7, 15, 21, 8, 16, and 22, respectively, are allowed.



Request for Continued Examination

3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 


Reasons for Allowance

4. 	Claims 1-3, 6-11, and 14-26, renumbered as 1-6, 9-14, 17-20, 7, 15, 21, 8, 16, and 22, respectively, are allowed.

5. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 17.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 


identifying a set of annotations for a corpus text unit, the set of annotations for the corpus text unit describing how well the corpus text unit satisfies the predictive characteristics for the replacement text, performing a plurality of evaluations, each evaluation comparing an annotation from the set of annotations for the corpus text unit with an annotation of the set of annotations for the text unit in the input document, and adding the corpus text unit to the set of candidate texts responsive to the plurality of evaluations;
evaluating the candidate texts in the set of candidate texts to identify a subset of the set of candidate texts as a set of replacement texts for the text unit; and
presenting at least one replacement text from the set of replacement texts on the display of the client,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.



. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176